ORDER

The Court having considered the favorable recommendations of the Character Committee for the Fourth Appellate Circuit of Maryland and the State Board of Law Examiners, the Memorandum in Support of the Board of Law Examiners’ Recommendation that Applicant Drew Everett Stewart be Admitted to the Maryland Bar and the oral argument of the applicant’s counsel presented at a hearing held before this Court on January 3, 2013, it is this 7th day of January, 2013,
ORDERED, by the Court of Appeals of Maryland, that the favorable recommendations of the Character Committee for the Fourth Appellate Circuit and the State Board of Law Examiners be, and they are hereby, accepted, and it is further
ORDERED, that the applicant, upon taking the oath prescribed by the statute, be admitted to the practice of law in this State.